COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 BRANDON GEORGE BLEEKER,                                          No. 08-17-00142-CR
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                                143rd District Court
                                                 §
 THE STATE OF TEXAS,                                             of Ward County, Texas
                                                 §
                               Appellee.                        (TC# 15-12-05672-CRW)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.